 

Fill in this information to identify your case: Oe

pebtor1 JOHN MILEUSNIC
First Name Middie Name Last Name
Debtor 2 TCT OP GDR 41S et Tede
(Spouse, if filing) First Name Middle Name Last Name PILED éu t APR 4 o AM * ong
. feist CLEP, US COURT, IMME dace
Northern District of indiana

United States Bankruptcy Court for the:

Case number 19-20831

(If known)

(J Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.
| part 1: | Give Details About Your Marital Status and Where You Lived Before

_ 4. What is your current marital status?

wi Married
() Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

Wf No

CJ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
() same as Debtor 1 QQ Same as Debtor 1
N/A From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
C) same as Debtor 1 Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

_ 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No

C) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ez Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 
pevtr1 JOHN MILEUSNIC Case number iizom 19-20831

First Name Middle Name Last Name

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

4 No

C) Yes. Fill in the details.

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and = Check all that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until ) wages, commissions, QC) wages, commissions, §
the date you filed for bankruptcy: onuses, Ups —— onuses, lips
QQ) Operating a business QO Operating a business
For last calendar year: Q) Wages, commissions, ) Wages, commissions,
bonuses, tips $ bonuses, tips $
(January 1 to December 3 (CJ Operating a business CL) Operating a business
For the calendar year before that: CJ Wages, commissions, L) Wages, commissions,
bonuses, tips bonuses, tips $
(January 1 to December 31, C] operating a business CJ Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits, royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Wf No

C) Yes. Fill in the details.

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
IBD. $ $

From January 1 of current year until
the date you filed for bankruptcy:

 

TBD

For last calendar year:

 

(January 1 to December 31

a

YYYY $

 

For the calendar year before that: TBD

 

 

(January 1 to December 31, )
YYYY

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Debtor1 JOHN

First Name

Middle Name

MILEUSNIC Case number (if known), 19-20831

Last Name

ere st Certain Payments You Made Before You Filed for Bankruptcy

_ 6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

(J No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

C) No. Go to line 7.

wf Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

ui Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

CJ No. Go to line 7.

QO Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

Refer to schedule E/F

Creditor's Name

Dates of Total amount paid Amount you still owe
payment

 

Number Street

 

 

City

N/A

Creditors Name

State

ZIP Code

 

Number Street

 

 

City

N/A

Creditors Name

State

ZIP Code

 

Number Street

 

 

City

State

ZiP Code

Was this payment for...

C) Mortgage

C) car

Cl creait card

C} Loan repayment

L) Suppliers or vendors

CJ other

C) Mortgage

U) car

C] credit card

CJ Loan repayment

QO Suppliers or vendors
2) other

| Morigage

O car

CJ credit card

Cl Loan repayment

Q) Suppliers or vendors

J} other

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3
Debtor 1 JOHN MILEUSNIC Case number (jf known) 19-20831

 

 

First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
: insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Wi No

L) Yes. List all payments to an insider.

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$. 5,
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
Include payments on debts guaranteed or cosigned by an insider.

W No

L) Yes. List ail payments that benefited an insider.

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe include creditor’s name
- $ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
Debtor 1 JOHN MILEUSNIC Case number (known) 1 9-20831

First Name Middle Name Last Name

ia Identify Legal Actions, Repossessions, and Foreclosures

_ 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.

Wi No

C] Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name L) Pending
C} on appeal
‘Number Street CI concluded
Case number
City State ZIP Code
Case title. Court Name QO Pending
C) on appeal
Number Street CJ Concluded
Case number
City State ZIP Code

 

 

 

40. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

 

W No. Goto line 11.
C) Yes. Fill in the information below.

Describe the property Date Value of the property

 

 

Creditors Name

 

Number Street Explain what happened

Q Property was repossessed.

C) Property was foreclosed.

(J Property was garnished.

City State ZIP Code CJ Property was attached, seized, or levied.

 

 

Describe the property Date Value of the property

 

Creditor’s Name

 

Number Street ,
Explain what happened

Property was repossessed.
Property was foreciosed.

 

Property was garnished.
Property was attached, seized, or levied.

 

City State ZIP Code

 

OOoo

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page &
Debtor 1 JOHN MILEUSNIC Case number (known) 19-20831

First Name Middle Name Last Name

44. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

YW No

CL) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name :
I
$
Number Street :
|
City State ZIP Code Last 4 digits of account number: XXXX—
12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

CC] No
C] Yes

Ea List Certain Gifts and Contributions

 

| 13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W No

C] Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person _ the gifts
$
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZIP Code

 

 

 

Person’s relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Debtor 1 JOHN MILEUSNIC Case number (if known) 19-20831

First Name Middle Name Last Name

 

| 44.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

W No

C) Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

 

Charity’s Name

 

 

 

Number Street

 

 

 

City State ZIP Code

ee Certain Losses

 

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

WW No

(I Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred | oo. ao, loss lost
include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

 

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

Wi No

Cl Yes. Fill in the details.

 

 

 

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid nnnsnungnnnveyarinn seen enen ay sie _ made
Number Street $
$
City State ZIP Code
Email or website address
Person Who Made the Payment, if Not You

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Debtor 1 JOHN MILEUSNIC Case number (if known) 19-20831

First Name Middle Name Last Name

 

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

 

 

Person Who Made the Payment, if Not You

 

47. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Wf No

(2 Yes. Fill in the details.

‘ Description and value of any property transferred Date payment or Amount of payment
transfer was
made

 

Person Who Was Paid

 

 

 

Number Street

 

 

 

City State ZIP Code

 

48. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

WH No

CL) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

 

Person’s relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

 

 

 

City State ZIP Code

 

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
JOHN MILEUSNIC Case number ripen 19°20831

First Name Middle Name Last Name

Debtor 1

19. Within 10 years before you filed for bankruptcy, did you transfer any property toa self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

wi No
CJ Yes. Fill in the details.

Date transfer

Description and value of the property transferred
was made

Name of trust

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,

: closed, sold, moved, or transferred?
: Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,

brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Wi No

| (2) Yes. Fill in the details.

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial Institution
XXXX— CJ checking $
QO Savings

 

Number Street
Q Money market

 

C) Brokerage

City State ZIP Code C2 other

 

XXXX— C) checking $

 

Name of Financial Institution

t) Savings

 

Number Street Q Money market

Q Brokerage
C other.

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

Gf No

(2 Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
_ have it?
QI No
N/A a
Name of Financial Institution Name Yes
Number Street Number Street
|
: City State ZIP Code :
i City State ZIP Code :

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

 
Debtor 4 JOHN MILEUSNIC Case number (known) 19-20831

First Name Middie Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No '
C2 Yes. Fill in the details.

 

 

 

 

 

 

City State ZIP Code

Who else has or had access to it? Describe the contents Do you still
: have it?
ONo
Name of Storage Facility Name : : O Yes
Number Street Number Street :

 

 

ciy State ZIP Code

Era identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
of hold in trust for someone.
No

CJ Yes. Fill in the details.
Where is the property? Describe the property Value

 

 

Owner’s Name

 

Number Street

 

Number Street

 

 

 

City State ZIP Code
City State ZIP Code :
i

| ra ae Give Details About Environmental Information

_ For the purpose of Part 10, the following definitions apply:

« Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 

 

 

 

% Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

' » Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

_ Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

wi No
(J Yes. Fill in the details.
Governmental unit Environmental law, if you know it Date of notice

 

Governmental unit i

 

 

 

 

 

 

Name of site
Number Street Number Street

City State ZIP Code
City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Debtor 1

First Name Middle Name Last Name

- 25.Have you notified any governmental unit of any release of hazardous material?

WW No

C) Yes. Fill in the details.

 

JOHN MILEUSNIC Case number (if known)

19-20831

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
:
Name of site Governmental unit : :
i
: Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

WJ No

C] Yes. Fill in the details.

 

 

 

 

 

 

Court or agency Nature of the case Status of the
_ case
Case title,
Court Name : O Pending
: UL) on appeal
Number Street | Concluded
Case number City State ZIP Code

Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
(©) A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

CJ A member of a limited liability company (LLC) or limited liability partnership (LLP)

L)A partner in a partnership
LJ An officer, director, or managing executive of a corporation

C) An owner of at least 5% of the voting or equity securities of a corporation

 

wi No. None of the above applies. Go to Part 12.
C) Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business

 

i Business Name

 

Number Street
Name of accountant or bookkeeper

 

 

City State ZIP Code
Describe the nature of the business

 

Business Name

 

 

Number Street . . .
Name of accountant or bookkeeper

 

 

 

City State ZIP Code

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Employer Identification number

_ Do not include Social Security number or ITIN.

EIN: -

Dates business existed

From To

Employer Identification number
Do not include Social Security number or ITIN.

Dates business existed

From To

page 11

 
JOHN MILEUSNIC Case number ¢rinown 19-20831

First Name Middle Name Last Name

Debtor 1

: Describe the nature of the business Employer Identification number
i ive tips ___ Donot include Social Security number or ITIN.

 

i
i Business Name '

 

 

 

 

 

' EIN: =
Fae . .

i Number Street : .

: uenbe re Name of accountant or bookkeeper Dates business existed

: _ From To

i City State ZIP Code '

 

 

| 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Wi No

() Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

 

 

i have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x dn Lerner x NA

Signafyre of Debtor 1 Signature of Debtor 2

  

Date Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

WW No

C} Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

MH No

C) Yes. Name of person

 

_ Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 
